DETAILED ACTION
The Amendment filed on May 17th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Adam J. Thompson on August 09th, 2022. During the telephone conference, Mr. Thompson has agreed and authorized the Examiner to amend claims 1, 9 & 14 and to cancel claim 8.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 9 & 14 and canceling claim 8 as following:
Claim 1: (Currently Amended) A system comprising:
at least one computing device; and
an agent that, when executed by the at least one computing device, causes the at least one computing device to:
register with an operating system during a boot sequence;
determine a plurality of files stored in a particular folder; 
determine a plurality of file metadata individually corresponding to individual ones of the plurality of files based at least in part on a policy file, wherein at least one of the plurality of file metadata comprises a setting of whether a corresponding file of the plurality of files is installable or deletable; 
receive a selection of a particular file of the plurality of files, the particular file corresponding to a respective one of the plurality of file metadata; 
determine an availability of at least one action for the particular file as specified by the plurality of file metadata; 
render a context menu comprising a plurality of menu entries, the plurality of menu entries comprising at least one additional menu entry that corresponds to the at least one action based at least in part on the respective one of the plurality of file metadata; and
upon selection of the at least one additional menu entry, cause the at least one action to be performed based on privileges of the agent.

Claim 8: (Canceled) 

Claim 9: (Currently Amended) A system comprising:
an agent; and
at least one computing device configured to execute the agent to:
register with an operating system during a boot sequence;
determine a plurality of files stored in a particular folder; 
determine a plurality of file metadata individually corresponding to individual ones of the plurality of files based at least in part on a policy file, wherein at least one of the plurality of file metadata comprises a setting of whether a corresponding file of the plurality of files is installable or deletable;
determine a respective availability of a plurality of actions for each of the plurality of files as specified by the plurality of file metadata; 
generate a user interface for the particular folder comprising a plurality of icons individually corresponding to the plurality of files, wherein individual ones of the plurality of icons comprise a respective badge selected based at least in part on the respective availability for the individual ones of the plurality of files; and
cause a particular action of the plurality of actions to be performed on a particular file of the plurality of files based on the respective availability of the particular action and the respective badge corresponding to the particular file according to privileges of the agent.

Claim 14: (Currently Amended) A method, comprising:
registering, via an agent executed by at least one computing device, with an operating system during a boot sequence;
determining, via the agent, a plurality of files stored in a particular folder;
determining, via the agent, a plurality of file metadata individually corresponding to individual ones of the plurality of files based at least in part on a policy file, wherein at least one of the plurality of file metadata comprises a setting of whether a corresponding file of the plurality of files is installable or deletable; 
receiving, via the agent, a selection of a particular file of the plurality of files, the particular file corresponding to a respective one of the plurality of file metadata; 
determining, via the agent, an availability of at least one action for the particular file as specified by the plurality of file metadata; 
modifying, via the agent, a context menu by adding at least one additional menu entry that corresponds to the at least one action to at least one existing menu entry, the at least one additional menu entry being selected based at least in part on the respective one of the plurality of file metadata; and
upon selection of the at least one additional menu entry, cause the at least one action to be performed based on privileges of the agent.

Examiner’s Statement of reason for Allowance
Claim 8 was canceled. Claims 1-7 and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed systems and a method for root-level application selective configuration. The closest prior arts, as previously recited, Ansari (U.S. Pub. Number 2010/0217837) and Quinnell (U.S. Pub. Number 2007/0169199) are also generally direct to various aspects for multi-services application gateway and system and web service vulnerability metadata exchange system. However, none of Ansari and Quinnell teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 9 and 14. For example, none of the cited prior arts teaches or suggests the elements of “at least one computing device; and an agent that, when executed by the at least one computing device, causes the at least one computing device to: register with an operating system during a boot sequence; determine a plurality of files stored in a particular folder; determine a plurality of file metadata individually corresponding to individual ones of the plurality of files based at least in part on a policy file, wherein at least one of the plurality of file metadata comprises a setting of whether a corresponding file of the plurality of files is installable or deletable; receive a selection of a particular file of the plurality of files, the particular file corresponding to a respective one of the plurality of file metadata; determine an availability of at least one action for the particular file as specified by the plurality of file metadata; render a context menu comprising a plurality of menu entries, the plurality of menu entries comprising at least one additional menu entry that corresponds to the at least one action based at least in part on the respective one of the plurality of file metadata; and upon selection of the at least one additional menu entry, cause the at least one action to be performed based on privileges of the agent.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-7, 10-13, 15-23 are allowed because of their dependence from independent claims 1, 9 & 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436